Citation Nr: 1429960	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for psoriatic arthritis.

3.  Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina that-in pertinent part, denied entitlement to service connection for psoriasis, psoriatic arthritis, and rashes claimed as chloracne.

A May 2011 RO letter informed the Veteran his requested hearing with an RO decision review officer was scheduled for July 2011.  The Veteran, however, opted for an informal conference instead, where he accepted a VA examination in lieu of the hearing.  The examination was conducted in May 2012.

The appellant testified at a Board video conference hearing in January 2014 before the undersigned.  A transcript of the hearing testimony is the claims file.  

In January 2014, the Board received additional evidence from the Veteran for which he waived initial RO review and consideration.  In light of the waiver, the Board may consider the evidence without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2013).

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised if further action is required on his part.


REMANDED

At his hearing the Veteran testified that he was in receipt of Social Security disability benefits based on the claimed psoriasis and psoriatic arthritis.  VA has a duty to obtain records pertaining to the award of those benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

A VA examiner concluded in May 2012, that psoriasis was not directly incurred in service because the service treatment records did not show this condition.  The opinion does not reflect any consideration of the reports by the Veteran and his wife.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran has testified and reported to treatment providers that "Australian studies" had shown a link between psoriasis and herbicide exposure.  This testimony is arguably competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  He asserts he was exposed to herbicides when sent ashore in Vietnam.  His testimony triggers the duty to get a medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The May 2012 examiner did not provide an opinion with regard to the link between herbicide exposure and psoriasis.

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to submit the citations for, or copies of, the studies showing a link between psoriasis and herbicide exposure.

2.  Obtain from the Social Security Administration (SSA), copies of all decisions pertaining to the award of disability benefits to the Veteran; and the underlying medical records considered in those decisions.

3.  Afford the Veteran a VA examination, preferably by a physician, to obtain an opinion as to whether any current skin disease had its onset in service or is otherwise the result of a disease or injury in service.  The examiner should provide opinions that are supported by reasons and take into account the Veteran's report of his symptoms and history.  The examiner should address the Veteran's report of studies suggesting there is a link between herbicide exposure and psoriasis.

4.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


